DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 2, 3, 6 and 9 - 16, submitted January 22, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 6 - 7, filed January 22, 2021, with respect to the objection of claims 1 and 2 have been fully considered and are persuasive in view of the amendment.  The objection of claims 1 and 2 has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed January 22, 2021, with respect to the rejection of claims 1 – 20 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 19 and arguments presented.  The rejection of claims 1 – 20 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 8, filed January 22, 2021, with respect to the nonstatutory double patenting rejection of claims 1 – 20 as being unpatentable over claims 1 – 20 of co-pending Application no. 16/893463 (‘463) have been fully considered and are persuasive in view of the claim amendments and cancellation of claim 19.  Further, the Examiner updated the review of the claims of co-pending ‘463 and determined that steps d) and e of the instantly claimed invention were not present.  The nonstatutory double patenting rejection of claims 1 – 20 has been withdrawn. 
Allowable Subject Matter
Claims 1- 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on January 22, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, claims are allowed for the reasons set out in the Office Action mailed October 27, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622